DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 52-71 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant’s Remarks dated January 28, 2021. In addition, Kareeson teaches that it was known in the art to automatically grant access rights based on a connection history, however the prior art fails to disclose determining whether the number of times that devices associated with the first user have been granted access rights to the second device meets or exceeds a threshold, wherein the threshold is greater than one; and automatically granting, to the first device, access rights to the second device based on determining that the number of times that devices associated with the first user have been granted access rights meets or exceeds the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Klappert et al. (US Pub. 2016/0269881) discloses a method for invoking functions based on whether a partial print or entire print is detected.
	Shull et al. (US Pub. 2006/0212931) discloses trust evaluation systems and methods. 
	Amidon et al. (US Pat. 8,726,344) discloses a method for measuring trust scores of devices.
	Hoyos et al. (US Pub. 2014/0215558) discloses establishment of trust index to enable connections form unknown devices. 
	Kanaparti (US Pub. 2009/0254980) discloses a method for providing access rights based on device proximity and central access device used for the method.
	Ohto (US Pub. 2007/0209063) discloses access control device and electronic device. 
	Cholas et al. (US Pub. 2011/0107436) discloses an apparatus and method for device authorization in a premises network.
	Larsson et al. (US Pub. 2009/0064346) discloses providing services to a guest device in a personal network. 
	Anderson (US Pub. 2005/0245233) discloses establishing a home relationship between a wireless device and a server in a wireless network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.